Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendments filed on September 16, 2022 is acknowledged. Claims 1-10, 12-18 and 20 are currently pending. Claims 1, 3-4, 8, 10, 13, 16 and 20 have been amended. Claims 11 and 19 have been canceled. Claims 2, 5-6, 12-14 and 16-18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021. Claims 1, 3-4, 7-10, 15 and 20 are currently under examination.
					Objections Withdrawn
2.	In view of Applicant’s amendment, the objection to claim 8 for having informalities is withdrawn.
Rejections Withdrawn
3.	In view of Applicant’s amendment, the rejection of claim 10 for being indefinite is withdrawn.  
4.	In view of Applicant’s amendment, the rejection of claims 1, 3, 4, 7-11, and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Weiner et al (WO 2014/152121, 25 September 2014) is withdrawn.
5.	In view of Applicant’s amendment, the rejection of claims 1, 3, 4, 7-11, and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Steward et al (7556817) is withdrawn.
6.	In view of Applicant’s argument, the rejection of the claims under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter is withdrawn.

			      New Grounds of Objection and Rejections
Claim Objections
7.	Claims 3-4, 10 and 20 are objected to because of the following informalities:  
As it pertains to claims 3-4 and 10, said claim depends upon a rejected based claim. Appropriate correction is required.
As it pertains to claim 20, said claim depends upon canceled claim 11. Appropriate correction is required.
Additionally, claim 20 recites in part “….protease is LVPRGS (SEQ ID NO:7) or LVPRGS (SEQ ID NO: 8)”.  The amino acids being represented by SEQ ID NO: 7 and 8 are identical and thus are problematic. Each separate sequence must be accompanied by its very own specific sequence identification number. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 7-9, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grein et al., WO 2013091895 A1; Published: 6/27/13.
Independent claim 1 is drawn to a nucleic acid for use as a drug and/or in therapeutic methods comprising a botulinum neurotoxin (BoNT)-encoding nucleic acid sequence, wherein the BoNT-encoding nucleic acid sequence is modified such that the linker region in the encoded protein between the light and heavy chains comprises a recognition motif for a protease.
Grein et al. disclose a nucleic acid sequence encoding the recombinant clostridial neurotoxin of the present invention, comprising (i) a nucleic acid sequence encoding a functionally active clostridial neurotoxin light chain, (ii) a nucleic acid sequence comprising a sequence encoding a human thrombin cleavage site, and (iii) a nucleic acid sequence encoding a functionally active clostridial neurotoxin heavy chain (see paragraph 00130, meeting claim 7, absent evidence to the contrary).  Said chains can be covalently linked (see paragraph 00134) as well as linked via a linking peptide (see paragraph 0075). In certain embodiments, Grein et al. disclose that a human thrombin-containing drug product is authorized for therapeutic use (see paragraph 0086). The thrombin cleavage signal comprises the tetrapeptide motif in the form of Leu-Val-Pro-Arg-Gly-Ser (see paragraph 0091; protease; meeting claim 20). In a particular embodiment, the loop region linking the C-terminus of the light chain with the N-terminus of the heavy chain of a clostridial neurotoxin comprises one of the polypeptide motifs: KSLVPRGS; NKSLVPRGS; or ENKSLVPRGS (see paragraph 0092; the entire paragraph reads on elements of claim 1).
Moreover, Grein discloses that a functional homologue of a Clostridium botulinum neurotoxin is taken from the list of serotypes A, B, C, D, E, F and G (see paragraph 00110). A functional homologue of a Clostridium botulinum neurotoxin refers to a neurotoxin that differs in the amino acid sequence and the nucleic acid sequence encoding the amino acid sequence (see paragraph 00113; paragraph meeting claim 8).  The inventor further relates to a nucleic acid sequence encoding the recombination clostridial neurotoxin of the present invention wherein the coding sequence comprises a coding sequence for a signal peptide (see paragraph 00134; meets claims 9).  Finally, Grein discloses that the nucleic acid comprises a formulation for pharmaceutical use comprising pharmaceutically acceptable solvents and/or excipients (see paragraph 0077; meets claim 15).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art .  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
9.	No is claim allowed.	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 2, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645